               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiffs,                             4:11CR3093

    vs.
                                                          ORDER
LISA ANN ROSENBERG,

                Defendant.



    IT IS ORDERED:

    1)    Defendant’s unopposed motion to modify conditions of release,
          (Filing No. 169), is granted.


    2)    The Court’s prior order, (Filing No. 166), is modified as follows:
          Upon Defendant’s anticipated completion or discharge             from
          treatment at NOVA on November 8, 2018, the defendant is permitted
          to transition to Fresh Start in Lincoln, Nebraska.


    3)    The defendant shall comply with all other terms and conditions of his
          supervised release which were imposed at sentencing.


    Dated this 5th day of November, 2018.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
